Exhibit 10.4

 

THIRTEENTH AMENDMENT TO CREDIT AND SECURITY
AGREEMENTS AND WAIVER OF DEFAULT

 

THIS THIRTEENTH AMENDMENT TO CREDIT AND SECURITY AGREEMENTS AND WAIVER OF
DEFAULT (the “Amendment”), dated as of November 3, 2014, is entered into by and
between CAPSTONE TURBINE CORPORATION, a Delaware corporation (“Company”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”).

 

RECITALS

 

A.                                    Company and Wells Fargo are parties to
(i) a Credit and Security Agreement dated February 9, 2009 (as amended by that
certain First Amendment to Credit and Security Agreements, dated June 9, 2009
(“First Amendment”), that certain Second Amendment to Credit and Security
Agreements and Waiver of Defaults, dated November 5, 2009 (“Second Amendment”),
that certain Third Amendment to Credit and Security Agreements and Waiver of
Default, dated June 11, 2010 (“Third Amendment”), that certain Fourth Amendment
to Credit and Security Agreements, dated June 29, 2010 (“Fourth Amendment”),
that certain Fifth Amendment to Credit and Security Agreements, dated
November 9, 2010 (“Fifth Amendment”), that certain Sixth Amendment to Credit and
Security Agreement and Waiver of Default, dated March 23, 2011 (“Sixth
Amendment”), that certain Seventh Amendment to Credit and Security Agreements
and Waiver of Default, dated June 2, 2011 (“Seventh Amendment”), that certain
Eighth Amendment to Credit and Security Agreements, dated September 27, 2011
(“Eighth Amendment”), that certain Ninth Amendment to Credit and Security
Agreements and Waiver of Default, dated February 7, 2012 (“Ninth Amendment”),
that certain Tenth Amendment to Credit and Security Agreement, dated June 11,
2012 (“Tenth Amendment”), that certain Eleventh Amendment to Credit and Security
Agreement, dated June 5, 2013 (“Eleventh Amendment”), and that certain Twelfth
Amendment to Credit and Security Agreement, dated June 9, 2014 (“Twelfth
Amendment”), and as further amended from time to time, the “Domestic Credit
Agreement”), and (ii) a Credit and Security Agreement (Ex-Im Subfacility), dated
February 9, 2009 (as amended by the First Amendment, the Second Amendment, the
Third Amendment, the Fourth Amendment, the Fifth Amendment, the Sixth Amendment,
the Seventh Amendment, the Eighth Amendment, the Ninth Amendment, the Tenth
Amendment, the Eleventh Amendment, and the Twelfth Amendment, and as further
amended from time to time, the “Ex-Im Credit Agreement”; and together with the
Domestic Credit Agreement, the “Credit Agreements”).  Capitalized terms used in
these recitals have the meanings given to them in the Credit Agreements unless
otherwise specified.

 

B.                                    Company has requested that (i) certain
amendments be made to the Credit Agreements, and (ii) an Event of Default be
waived, both of which Wells Fargo is willing to agree to pursuant to the terms
and conditions set forth herein

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1.                                      Amendments to Credit Agreements.  The
Credit Agreements are amended as follows:

 

1.1                               Section 5.2(b) of the Credit Agreements. 
Section 5.2(b) of the Credit Agreements is amended to read in its entirety as
follows:

 

“(b)                           Minimum Adjusted Net Income.  Company shall
achieve Adjusted Net Income, measured on each of the following test dates
described below, for the periods specified below, of not less than the amount
set forth opposite each such test date and test period (numbers appearing
between “< >“ are negative):

 

Test Date and Test Period

 

Minimum Adjusted Net Income

Fiscal Year to Date Period ending December 31, 2014

 

$<16,250,000>

Fiscal Year to Date Period ending March 31, 2015

 

$<17,550,000>

 

2.                                      Waiver of Default.  Company is in
default of the following provision of the Credit Agreements (the “Existing
Default”):

 

Section/Covenant

 

Description

Section 5.2(b)

(Minimum Net Income)

 

Company breached the minimum Adjusted Net Income covenant for the quarter ended
September 30, 2014.

 

Upon the terms and subject to the conditions set forth in this Amendment
(including, but not limited to, the effectiveness of this Amendment in
accordance with Section 5 of this Amendment), Wells Fargo hereby waives the
Existing Default.  This waiver shall be effective only in this specific instance
and for the specific purpose for which it is given, and this waiver shall not
entitle Company to any other or further waiver in any similar or other
circumstances.

 

3.                                      No Other Changes.  Except as explicitly
amended by this Amendment, all of the terms and conditions of the Credit
Agreements and the other Loan Documents shall remain in full force and effect
and shall apply to any advance or letter of credit thereunder.

 

4.                                      Accommodation Fee.  Company shall pay
Wells Fargo as of the date hereof a fully earned, non-refundable accommodation
fee in the amount of $20,000 in consideration of Wells Fargo’s execution and
delivery of this Amendment (the “Accommodation Fee”).

 

5.                                      Conditions Precedent.  This Amendment
shall be effective when Wells Fargo shall have received an executed original of
this Amendment, together with each of the following, each in substance and form
acceptable to Wells Fargo in its sole discretion:

 

5.1                               A Certificate of Authority from the Company’s
corporate secretary certifying as to (i) the resolutions of the board of
directors of Company approving the execution and delivery of this Amendment,
(ii) the fact that the certificate of incorporation and bylaws of Company, which
were certified and delivered to Wells Fargo pursuant to the Certificate of
Authority of

 

2

--------------------------------------------------------------------------------


 

Company’s secretary or assistant secretary dated February 9, 2009, continue in
full force and effect and have not been amended or otherwise modified except as
set forth in the Certificate to be delivered, and (iii) the fact that the
officers and agents of Company who have been certified to Wells Fargo, pursuant
to the Certificate of Authority of Company’s secretary or assistant secretary
dated February 9, 2009, as being authorized to sign and to act on behalf of
Company continue to be so authorized;

 

5.2                               Payment of the Accommodation Fee described in
Section 4 of this Amendment;

 

5.3                               Consent and approval of this Amendment by the
Export Import Bank of the United States, if required by Wells Fargo;

 

5.4                               The Acknowledgement and Agreement of Guarantor
set forth at the end of this Amendment, duly executed by Guarantor; and

 

5.5                               Such other matters as Wells Fargo may require.

 

6.                                      Representations and Warranties.  Company
hereby represents and warrants to Wells Fargo as follows:

 

6.1                               Company has all requisite power and authority
to execute this Amendment and any other agreements or instruments required
hereunder and to perform all of its obligations hereunder, and this Amendment
and all such other agreements and instruments have been duly executed and
delivered by Company and constitute the legal, valid and binding obligation of
Company, enforceable in accordance with their terms.

 

6.2                               The execution, delivery and performance by
Company of this Amendment and any other agreements or instruments required
hereunder have been duly authorized by all necessary corporate action and do not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
Company, or the certificate of incorporation or bylaws of Company, or
(iii) result in a breach of or constitute a default under any indenture or loan
or credit agreement or any other agreement, lease or instrument to which Company
is a party or by which it or its properties may be bound or affected.

 

6.3                               After giving effect to this Amendment, all of
the representations and warranties contained in Section 4 of, and Exhibit D to,
the Credit Agreements are true and correct in all material respects on and as of
the date hereof as though made on and as of such date, except to the extent that
such representations and warranties relate solely to an earlier date (in which
case they shall continue to be true and correct as of such earlier date),
provided that the Existing Default has occurred.

 

7.                                      References.  All references in the
Credit Agreements to “this Agreement” shall be deemed to refer to the relevant
Credit Agreement as amended hereby; and any and all references in the Security
Documents to the Credit Agreements shall be deemed to refer to the relevant
Credit Agreement as amended hereby.

 

3

--------------------------------------------------------------------------------


 

8.                                      No Waiver.  Except as expressly provided
in Section 2 of this Amendment, the execution of this Amendment and the
acceptance of all other agreements and instruments related hereto shall not be
deemed to be a waiver of any Default or Event of Default under the Credit
Agreements or a waiver of any breach, default or event of default under any
Security Document or other document held by Wells Fargo, whether or not known to
Wells Fargo and whether or not existing on the date of this Amendment.

 

9.                                      Release.  Company and the Guarantor
signing the Acknowledgment and Agreement of Guarantor set forth below hereby
absolutely and unconditionally release and forever discharge Wells Fargo, and
any and all participants, parent corporations, subsidiary corporations,
affiliated corporations, insurers, indemnitors, successors and assigns thereof,
together with all of the present and former directors, officers, agents,
attorneys, and employees of any of the foregoing, from any and all claims,
demands or causes of action of any kind, nature or description, whether arising
in law or equity or upon contract or tort or under any state or federal law or
otherwise, which either Company or Guarantor has had, now has or has made claim
to have against any such person for or by reason of any act, omission, matter,
cause or thing whatsoever arising from the beginning of time to and including
the date of this Amendment, whether such claims, demands and causes of action
are matured or unmatured or known or unknown.  It is the intention of the
Company and Guarantor in executing this release that the same shall be effective
as a bar to each and every claim, demand and cause of action specified and in
furtherance of this intention the Company and Guarantor each waives and
relinquishes all rights and benefits under Section 1542 of the Civil Code of the
State of California, which provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

The parties acknowledge that each may hereafter discover facts different from or
in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agree that this instrument shall be and
remain effective in all respects notwithstanding any such differences or
additional facts.

 

10.                               Costs and Expenses.  Company hereby reaffirms
its agreement under the Credit Agreements to pay or reimburse Wells Fargo on
demand for all costs and expenses incurred by Wells Fargo in connection with the
Loan Documents, including, without limitation, all reasonable fees and
disbursements of legal counsel.  Without limiting the generality of the
foregoing, Company specifically agrees to pay all reasonable fees and
disbursements of counsel to Wells Fargo for the services performed by such
counsel in connection with the preparation of this Amendment and the documents
and instruments incidental hereto.  Company hereby agrees that Wells Fargo may,
at any time or from time to time in its sole discretion and without further
authorization by Company, make a loan to Company under the Credit Agreements, or
apply the proceeds of any loan, for the purpose of paying any such reasonable
fees, disbursements, costs and expenses.

 

4

--------------------------------------------------------------------------------


 

11.                               Miscellaneous.  This Amendment and the
Acknowledgment and Agreement of Guarantor may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.  Transmission by facsimile or “pdf” file of an executed
counterpart of this Amendment shall be deemed to constitute due and sufficient
delivery of such counterpart.  Any party hereto may request an original
counterpart of any party delivering such electronic counterpart.  This Amendment
and the rights and obligations of the parties hereto shall be construed in
accordance with, and governed by, the laws of the State of California.  In the
event of any conflict between this Amendment and the Credit Agreements, the
terms of this Amendment shall govern.  The Export-Import Bank of the United
States shall be an express intended beneficiary of this Amendment.

 

[Signatures on next page]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Josephine Camalian

 

Print Name:  Josephine Camalian

 

Title:  Authorized Signatory

 

 

 

 

 

CAPSTONE TURBINE CORPORATION

 

 

 

By:

/s/ Edward I. Reich

 

Print Name:

Edward I. Reich

 

Its:

EVP & CFO

 

S-1

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

 

The undersigned, a guarantor of the indebtedness of Capstone Turbine Corporation
(“Company”) to Wells Fargo Bank, National Association (as more fully defined in
the Amendment, “Wells Fargo”), pursuant to the separate Guaranty dated
February 9, 2009 (“Guaranty”), hereby (i) acknowledges receipt of the foregoing
Thirteenth Amendment to Credit and Security Agreements and Waiver of Default
(“Amendment”); (ii) consents and agrees to the terms (including, without
limitation, the release set forth in Section 9 of the Amendment) and execution
and performance thereof; (iii) reaffirms all obligations to Wells Fargo pursuant
to the terms of the Guaranty; and (iv) acknowledges that Wells Fargo may amend,
restate, extend, renew or otherwise modify the Credit Agreements and any
indebtedness or agreement of the Company, or enter into any agreement or extend
additional or other credit accommodations, without notifying or obtaining the
consent of the undersigned and without impairing the liability of the
undersigned under the Guaranty for all of the Company’s present and future
indebtedness to Wells Fargo.

 

 

CAPSTONE TURBINE INTERNATIONAL, INC.

 

 

 

By:

/s/ Edward I. Reich

 

Print Name:

Edward I. Reich

 

Its:

EVP & CFO

 

1

--------------------------------------------------------------------------------